Citation Nr: 1128294	
Decision Date: 07/29/11    Archive Date: 08/04/11	

DOCKET NO.  07-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease of the bilateral knees, on a direct basis, or as secondary to the service-connected residuals of right ankle injury.

3.  Entitlement to service connection for a bilateral foot disability, on a direct basis, or as secondary to the service-connected residuals of right ankle injury.

4.  Entitlement to service connection for a chronic right leg disability.

5.  Entitlement to service connection for a chronic left toe disability.

6.  Entitlement to an initial compensable evaluation for a hammertoe of the right foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984, with additional active duty for training from September 1986 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2006 and May 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For reasons which will become apparent, the appeal as to the issues of service connection for a low back disability, disorders of the bilateral knees and feet, and a right leg disability, as well as an initial compensable evaluation for a service-connected hammertoe of the right foot is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

A chronic left toe disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSION OF LAW

A chronic left toe disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in April 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  




To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a chronic left toe disability.  In pertinent part, it is contended that the Veteran's current disability of the left toe had its origin during his period or periods of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be established for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic left toe disability.  In point of fact, at the time of a service entrance examination for the purpose of the Veteran's entry into the United States Army Reserves in February 1986, a physical examination of the Veteran's feet (including the toes) was entirely within normal limits, and no pertinent diagnosis was noted.

The earliest clinical indication of the presence of an arguably chronic left toe disability is revealed by a VA outpatient treatment record dated in June 2005, approximately 18 years following the Veteran's final discharge from service, at which time there was noted the presence of hammertoes, as well as mallet second toes bilaterally.  Significantly, while since the time of the Veteran's discharge from service, he has received continued treatment for hammertoes of the left foot, at no time has that toe disability, or, for that matter, any other disability of the Veteran's left toe, been attributed to an incident or incidents of his periods of active military service.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed the origin of his left toe disability to his period or periods of active military service.  However, not until March 2006, almost 20 years following his discharge from service, did the veteran claim service connection for a chronic disorder of the left toe.  Significantly, and as previously noted, the Veteran's left toe disability was first clinically documented no earlier than June 2005, almost 18 years following his discharge from active military service.  The passage of many years between discharge from service and medical documentation of the claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link between the Veteran's left toe disability and his periods of active military service.

The Board acknowledges the Veteran's statements regarding the origin of his current left toe pathology.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his left toe disability to an incident or incidents of service.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of a left toe disability in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for his current left toe disorder.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed left toe disability, first persuasively documented many years following service discharge, with any incident or incidents of his periods of active military service.  Accordingly, service connection for that disability must be denied.


ORDER

Service connection for a chronic left toe disability is denied.


REMAND

In addition to the above, the Veteran in this case seeks service connection for a low back disability, as well as bilateral knee and foot disabilities, and a right leg disorder.  Moreover, the Veteran seeks entitlement to an initial compensable evaluation for a service-connected hammertoe of the right foot.  In pertinent part, it is contended that the Veteran's current low back disability has its origin during his period or periods of active military service.  It is further contended that the Veteran's current bilateral knee and foot disorders had their origin in service, or, in the alternative, are in some way causally related to his service-connected residuals of injury to the right ankle.  The Veteran additionally contends that his current right leg disability is in some way causally related to his low back pathology.  Finally, it is contended that current manifestations of the Veteran's service-connected hammertoe or the right foot are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the noncompensable evaluation now assigned.  

As regards the Veteran's claimed low back disability, a review of service treatment records discloses that, on a number of occasions in service, the Veteran received treatment for what was variously described as back pain and/or strain.  While following a VA orthopedic examination in June and August 2006, the examiner offered his opinion that the Veteran's chronic low back pain and degenerative disc disease of the lumbar spine were "less likely than not" related to symptoms described (in service) in 1981", that opinion was not (as argued by the Veteran's accredited representative) buttressed by an adequate rationale.  More specifically, the examiner failed to properly take into account the fact that, in 1991, the Veteran apparently underwent a spinal fusion at the level of the 5th lumbar vertebra and 1st sacral segment, and the additional fact that, in December 1996, the Veteran was involved in a motor vehicle accident, as a result of which he apparently injured his lower back.  Moreover, while in August 2006, the examiner commented that the Veteran's claims folder showed "no diagnosis of (low back pathology) at the time of (the Veteran's) separation," the Veteran's claims folder does not, in fact contain a report of his separation examination.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.

Turning to the issues of service connection for bilateral knee and foot disabilities and a disorder of the right leg, the Board notes that the Veteran has yet to undergo a VA examination for the purpose of determining the exact nature and etiology of the disabilities at issue.  Consequently, an opinion has yet to be offered as to whether the Veteran's knee and foot disabilities are in some way related to his period or periods of active military service, or, in the alternative, causally related to his service-connected right ankle injury, an argument which has only recently been raised by the Veteran's accredited representative.  Significantly, while at the time of the aforementioned VA orthopedic examination in June 2006, there was noted the presence of diminished sensation to pinprick in the Veteran's right leg, no opinion was offered as to the nature and etiology of that particular pathology.  Under the circumstances, the Board is of the opinion that a VA examination or examinations would be appropriate prior to a final adjudication of the Veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Finally, as regards the Veteran's claim for an initial compensable evaluation for a service-connected hammertoe of the right foot, the Board notes that the May 2000 rating decision which granted service connection for that particular disability was based primarily upon the Veteran's service treatment records.  To date, the Veteran has yet to undergo a VA examination for the purpose of determining the current severity of his service-connected hammertoe of the right foot.  Significantly, during the course of an informal hearing presentation in May 2011, the Veteran's accredited representative argued that the Veteran's right foot hammertoe was "more severe," and therefore warranted a compensable rating.  Under the circumstances, the Board is of the opinion that a contemporaneous VA examination should be undertaken prior to a final adjudication of the Veteran's current claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should furnish the Veteran and his accredited representative copies of all pertinent laws and regulations governing the award of service connection on a secondary basis.  In addition, the RO/AMC should review the Veteran's claims file, and ensure that the Veteran is sent a corrected VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which advises the Veteran of the evidence and information necessary to prevail on his claims for service connection for bilateral knee and foot disabilities on both a direct and secondary basis.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2008, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded additional VA examinations by appropriate specialists (to include orthopedic and neurologic examinations, if deemed necessary) in order to more accurately determine the exact nature and etiology of his claimed low back, bilateral knee, bilateral foot, and right leg disabilities, as well as the current severity of his service-connected hammertoe of the right foot.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination or examinations.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claims.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the aforementioned examinations, the appropriate examiner or examiners should specifically comment as to whether the Veteran's current low back disability at least as likely as not had its origin during his period or periods of active military service.  

The appropriate examiner should, additionally, specifically comment as to whether the Veteran's current bilateral knee pathology at least as likely as not had its origin during his period or periods of active military service, or, in the alternative, is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected right ankle disability.  

As regards the Veteran's claimed bilateral foot disorder, the appropriate examiner or examiners should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disability of one or both feet, and, if so, whether such disability at least as likely as not had its origin during his period or periods active military service.  Should it be determined that the Veteran does, in fact, suffer from a chronic, clinically-identifiable disorder of one or both feet, but that such disorder did not have its origin during the Veteran's period or periods of active military service, an additional opinion is requested as to whether any identified foot pathology is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected right ankle disability.  

As regards the Veteran's claimed disorder of the right leg, the appropriate or examiners should specifically comment as to whether the Veteran's currently suffers from a chronic, clinically-identifiable disorder of the right leg, and, if so, whether that disorder at least as likely as not had its origin during the Veteran's period or periods of active military service.  Should it be determined that the Veteran does, in fact, suffer from a chronic, clinically-identifiable disorder of the right leg, but that such disorder did not have its origin during the Veteran's period or periods of active military service, and if and only if service connection is warranted for a chronic low back disability, an additional opinion is requested as to whether any identified right leg pathology is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected low back disability.

Finally, following completion of the appropriate examination or examinations, the examiner should specifically comment regarding the severity of the Veteran's service-connected hammertoe of the right foot, to include any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain or pressure on manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected hammertoe of the right foot.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.  

4.  The RO/AMC should then readjudicate the Veteran's claims for service connection for a low back disorder, bilateral knee and foot disabilities, and a right leg disability, as well as his claim for an initial compensable evaluation for a service-connected hammertoe of the right foot.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in August 2008.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


